DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on Sep 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102 (a)(1) and/or (a)(2) as being obvious in view of the paper by Beun, entitled “Ultra High Speed Communications System with Finite Rate of Innovation”

Regarding claim 1, Beun teaches a finite rate of innovation (FRI) communications system comprising: 
a reference signal generator (FIG. 2: LO and/or Upconverter; see also Table 1); 
an FRI modulator configured to apply an FRI kernel and encode information onto the reference signal (FIG. 2: FRI Modulator; Table on top of page 4: FRI Modulator applies FRI kernel and encodes information onto RF signal); and 
a transmitter configured to transmit the encoded signal (FIG. 2: Transmitter), 
wherein the FRI kernel is one of a sinc function kernel or a Gaussian kernel (p. 3, 3rd paragraph: “The FRI modulator realizes the sinc kernel through amplitude and phase modulation. The FRI modulator realizes the gaussian kernel through amplitude modulation.”).

FIG. 2 is reproduced for reference.

    PNG
    media_image1.png
    481
    949
    media_image1.png
    Greyscale

Claim 1 was rejected with reference to FIG. 2.  However, an alternative rejection is also made with reference to FIG. 3.  

    PNG
    media_image2.png
    409
    948
    media_image2.png
    Greyscale

In particular, the LO and/or optical source as the signal generator, the actuator and/or TX optics for the modulator, and the TX optics and/or TX aperture as the optical transmitter to transmit the encoded signal.  
Regarding the FRI kernel being Gaussian in the embodiment of FIG. 3, see the 1st paragraph under Optical Implementation:
The novel idea presented here to realize a real-world Optical RFI communications system is spatial modulation of the Optical signal by slewing the positioning optics, such as fast steering mirror (FSM), of the transmitter. As the gain of an optical beam is gaussian spatially, the consequence of slewing the FSM is imposing a gaussian kernel onto the time domain at the receiver.

Regarding claim 3, Beun teaches the FRI communications system of claim 1, wherein the reference signal generator generates an optical signal and the FRI kernel is a Gaussian kernel (FIG. 3: Optical Source; 1st para under Optical Implementation: “As the gain of an optical beam is gaussian spatially, the consequence of slewing the FSM is imposing a gaussian kernel onto the time domain at the receiver.”).  

FIG. 3 shows an optical embodiment of the transmitter, including a LO and/or optical source as the signal generator, an actuator and/or TX optics for the modulator, and the TX optics and/or TX aperture as the optical transmitter to transmit the encoded signal.  

Regarding claim 4, Beun teaches the FRI communications system of claim 1, further comprising: 
a receiver configured to receive an encoded signal (FIG. 2: RX Aperture and/or BPF); 
an analogue-to-digital converter configured to convert the encoded signal into a digital signal (FIG. 2: ADC); and 
a demodulator configured to recover information from finite rate of innovation parameters in the digital signal (FIG. 2: Demodulator).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the paper by Beun, entitled “Ultra High Speed Communications System with Finite Rate of Innovation”

Regarding claim 2, Beun teaches the FRI communications system of claim 1, wherein the reference signal generator generates a radio frequency signal (p. 3, 1ST para: “This section presents methods for both RF and Optical communications systems.”, and p. 3, the section entitled “RF Implementation”). 

Although Beun does not explicitly teach that the LO operates at RF frequencies, this would have been obvious from the teaching that the system is applicable to RF systems.  In other words, it would have been obvious to use an RF carrier (from the LO) when operating an RF system.  See also the table at the top of page 4:

    PNG
    media_image3.png
    282
    1501
    media_image3.png
    Greyscale

This shows that an RF signal is derived by the Upconverter from the LO, and that the FRI Modulator applies the FRI kernel and encodes information onto the RF signal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The paper by Vetterli entitled “Sampling signals with finite rate of innovation” teaches that FRI signals have a finite number of degrees of freedom per unit of time and include signals such as Diracs (e.g., the Poisson process), nonuniform splines, and piecewise polynomials.  It also teaches that although these signals are not bandlimited, they can be sampled uniformly at (or above) the rate of innovation using an appropriate kernel and then be perfectly reconstructed.  See, for example, the first two paragraphs of the Abstract:
Abstract—Consider classes of signals that have a finite number of degrees of freedom per unit of time and call this number the rate of innovation. Examples of signals with a finite rate of innovation include streams of Diracs (e.g., the Poisson process), nonuniform splines, and piecewise polynomials. 

Even though these signals are not bandlimited, we show that they can be sampled uniformly at (or above) the rate of innovation using an appropriate kernel and then be perfectly reconstructed. Thus, we prove sampling theorems for classes of signals and kernels that generalize the classic “bandlimited and sinc kernel” case. In particular, we show how to sample and reconstruct periodic and finite-length streams of Diracs, nonuniform splines, and piecewise polynomials using sinc and Gaussian kernels. For infinite-length signals with finite local rate of innovation, we show local sampling and reconstruction based on spline kernels.
It also teaches that the key is to identify the innovation part of the signal using an annihilating or locator filter.  See the third paragraph of the Abstract:
The key in all constructions is to identify the innovative part of a signal (e.g., time instants and weights of Diracs) using an annihilating or locator filter: a device well known in spectral analysis and error-correction coding. This leads to standard computational procedures for solving the sampling problem, which we show through experimental results.

The paper by Mulleti entitled “Paley–Wiener Characterization of Kernels for Finite-Rate-of-Innovation Sampling” teaches FRI communication systems.  See, for example, the title and page 5860, right column, first paragraph:
In a transmit-receive scenario, for instance, h(t) is the transmitted pulse and {h(t − t )}L =1 constitute the reflections from L targets in a homogeneous medium. Without loss of generality, let tmin = 0 < t1 < t2 < ··· < tL < tmax, where tmax is the maximum possible delay. The amplitudes a s depend on the sizes of the targets and the delays t s are proportional to the distances of the targets from the transmitter. The signal f(t) is specified by {a , t}L =1 and can be reconstructed from its sub-Nyquist measurements acquired using an appropriate sampling kernel [1], [5], [28] — this is the fundamental premise of FRI sampling. A schematic of kernel-based FRI sampling is shown in Fig. 1.
However, this focuses on the sampling (i.e., the receiver side).  See, for example, the title.  It also teaches that the sampling kernels can be Gausian and sinc kernels.  See, for example, p 5861, the paragraph spanning the left and right columns:

    PNG
    media_image4.png
    352
    728
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    353
    730
    media_image5.png
    Greyscale


US 2017/0180168 (Terry) at FIG. 19 illustrates a transmitter 1902 and receiver 1904 using FRI compression 1906 and FRI reconstruction 1920, respectively.  

    PNG
    media_image6.png
    626
    913
    media_image6.png
    Greyscale

In particular, the transmitter includes a finite rate innovations (FRI) encoder in the compressive sampling unit 1906.  See:
[0166] Exemplary transmitter 1902 may include a compressive sampling unit 1906 for compressing and sampling the clipped error samples. Compressive sampling unit 1906 may compresses the clipped error samples for data aggregation. Compressive sampling unit 1906 may comprise, for example, address hashing, a finite rate innovations (FRI) encoder, or a compressive sensing encoder.

Correspondingly, the sparse reconstruction unit 1920 in the receiver performs FRI to reconstruct the compressed sample.  See:
[0166] Exemplary transmitter 1902 may include a compressive sampling unit 1906 for compressing and sampling the clipped error samples. Compressive sampling unit 1906 may compresses the clipped error samples for data aggregation. Compressive sampling unit 1906 may comprise, for example, address hashing, a finite rate innovations (FRI) encoder, or a compressive sensing encoder.

[0167] Where compressive sampling unit 1900 use an FRI, the method compresses sparse signals to a small number of compressed samples that can be reconstructed at the receive side. Where the compressive sampling unit 1900 uses a compressive sensing encoder, the method used is a non-parametric technique to improve robustness. Additionally, where compressive sampling unit 1900 uses address hashing, the transceiver may perform further processing of the clipped error samples with a second stage of sample compression using spherical modulation, which may improve noise immunity at the receiver.

[0172] Sparse clipped error signals may be reconstructed to restore sparse clipped error signals using the said compression sensing algorithms. For example, a sparse reconstruction unit 1920 able to perform one of re-hashing, FRI, or BPDN on the signal from spherical demodulator and decoder 1918.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636